Title: To James Madison from William Lee, 10 December 1808
From: Lee, William
To: Madison, James



Sir,
United States Consulate Bordeaux Decr 10: 1808

The friends of Mr. William Bass of Boston, are about making application to you in his favor for the appointment to the Consulate of Antwerp, which it is said has become vacant by the resignation or retirement of Mr. Ridgway.  As I presume testimonials in favor of candidates for public office, are acceptable, will you permit me Sir to state in favor of this amiable and deserving young man, that he is the Son of the venerable Mr. Henry Bass, of Boston one of our oldest patriot merchants, That he came to Europe, with me and that within a short time has always been employed in my office as Chancellor, the duties of which he filled with assiduity, That besides possessing every necessary qualification for this trust and having numerous connections of the first respectability Mr. Bass is independant in his circumstances through his marriage with the only child of Mr. John Duballet of Boston a worthy and opulent merchant and that from his Knowledge of business and the rotine of Consular duties, I am persuaded he will fill Such a place with credit to himself and satisfaction to the Government.  With great respect & consideration I have Sir the honor to remain Your Obedient Servant

Wm. Lee

